Citation Nr: 1207417	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-01 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from October 1943 to December 1945.  He died in mid-1993.  The appellant is the former spouse of the Veteran. 



This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania, which denied the above claim.

The Board notes that an Appointment of Veterans Service Organization as Claimants Representative (VA Form 21-22) of record, dated in October 2009, had listed The American Legion as the appellant representative in this matter.  However, in Statement In Support Of Claim (VA Form 21-4138) received in March 2010, the appellant indicated that she no longer wished to be represented by the American Legion.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDINGS OF FACT

1.  The appellant and the Veteran were married in October 1974. 

2.  The appellant and the Veteran were divorced in August 1985.

3.  The Veteran died in June 1993, at the time of his death the appellant and the Veteran were not living together and they had not remarried.



CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of VA death benefits have not been met.  38 U.S.C.A. §§ 101, 103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

However, there are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It does not to apply to claims that turned on statutory interpretation and the pertinent facts are not in dispute.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000). 

During the drafting of the VCAA, Congress observed that it is important to balance the duty to assist against the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim.  For example, wartime service is a statutory requirement for VA pension benefits.  Therefore, if a Veteran with only peacetime service sought pension, no level of assistance would help the Veteran prove the claim; and if VA were to spend time developing such a claim, some other Veteran's claim where assistance would be helpful would be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Senator Rockefeller). 

This appeal turns on statutory interpretation and the pertinent facts are not in dispute.  See Smith, 14 Vet. App. at 231-2.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of Veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d).  See VAOPGCPREC 5-2004.  In this case, it is undisputed that the appellant and the Veteran were divorced when he died, and that, as a consequence, she is ineligible by operation of law and regulation to receive VA death benefits.  The appellant has not contended that she continuously lived with him after the divorce, or that they otherwise established a second marriage to each other.  As such, no further action is required pursuant to the VCAA.

Recognition as the surviving spouse of the Veteran

A recognized marriage for VA purposes is defined as one which is valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2011).

The term "spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. § 3.50(a) (2011). 

The term "surviving spouse" means a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and who has not remarried or, in cases not involving remarriage, has not, since the death of the Veteran, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2011).

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b). 

The United States Court of Appeals for Veterans Claims (Court) has held that one claiming to be the spouse of a Veteran has the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

The record shows that the appellant and the Veteran were married in October 1974.  She has submitted a Decree of Divorce dated in August 1985 showing that the Veteran and the appellant were divorced. 

The Certificate of Death shows that the Veteran died in June 1993.  It lists the Veteran as married at the time of his death to Mary.

The validity of a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  In cases where recognition of the decree is thus brought into question, where the issue is whether the Veteran is single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting validity of divorce.  38 C.F.R. § 3.206. 

As noted above, a copy of the Decree of Divorce dated in August 1985 verifies that the appellant and the Veteran were, in fact, divorced.  The appellant has not disputed the validity of the divorce decree, or contend that she and the Veteran continuously lived together after the divorce or otherwise re-established a marriage.

The appellant claims that she is nonetheless entitled to VA benefits because she was married to the Veteran for over 10 years, and that she never remarried.  

She also questions the Veterans marriage at the time of his death.  She knew that he was living with Mary in 1985, when the appellant had last seen him, but argues that he would have told her if he had remarried.  In addition, she has submitted a letter from a pension analyst of the Boilermakers Lodge No. 154, dated in March 2010, showing that the appellant received a retirement fund distribution as a surviving spouse of the Veteran.

At the time of the Veteran's death in mid-1993, the appellant was not married to the Veteran.  The fact that they had been married for more than 10 years, that she did not remarry, and that she received a retirement fund distribution as a beneficiary of the Veteran, is irrelevant in this matter as the evidence shows that the parties were divorced.

While the appellant questions whether the Veteran was remarried at the time of his death, this has no bearing on whether she could be considered as his surviving spouse.  To be so considered, she would have to have been married to the Veteran at the time of his death.  38 C.F.R. § 3.50(b).  This clearly was not the case; regardless of whether the Veteran had remarried.  She does not contend that she and the Veteran had remarried.

Given that the appellant and the Veteran were divorced at the time of his death, the law does not recognize the appellant as a surviving spouse of the Veteran for the purpose of VA benefits.  As the law and not the evidence is dispositive in this case, the claim must be denied because of the lack of legal entitlement under the law.


ORDER

Recognition as the surviving spouse of the Veteran for the purpose of VA death benefits is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


